Title: To Benjamin Franklin from Jacques-Christophe Valmont de Bomare, 20 November 1778
From: Valmont de Bomare, Jacques-Christophe
To: Franklin, Benjamin


Monsieur
Paris ce 20 9bre. 1778
Il y a bien longtemps que je n’ai eu l’avantage de vous rendre mes devoirs. Depuis que nous avons diné ensemble chez Made. de chaumont, c’étoit dans les premiers jours de mai, j’ai été à chantilly, où j’ai passè tout mon été à faire un cours de physique et d’histoire naturelle à S.A.S. mademoiselle de Bourbon-condé. Me voilà de retour à Paris, je voudrois que vous m’assignassiez un jour pour diner vous et moi à Passy, chez madame de chaumont. Voilà ma premiere demande à laquelle je vous prie instamment de me repondre un mot, en me marquant en même temps l’état de votre santé. Une seconde demande, c’est de vous supplier de m’accorder publiquement une marque de votre estime et amitié, en me faisant l’honneur d’entendre mon discours de rentrée, que je prononcerai chez moi, le jeudi trois decembre prochain à onze heures précises du matin. Ce discours sur l’étude et le spectacle de la nature durera une heure et demie. Ma troisieme demande est d’accepter chez moi, ce même jour trois decembre, un petit diné philosophique. J’attends instamment votre reponse et vous prie d’être persuadé de l’attachement respectueux et inviolable, que vous a voüé pour la vie, monsieur votre Très humble et très obeissant serviteur
Valmont DE Bomareprofesseur d’histoire naturelle rue de la verrerieprès celle des Billettes
 
Addressed: A monsieur / Monsieur Franklin / même maison de Mr. de Chaumont. / à Passy.
Notation: Valmont de Beaumare Paris 20. 9bre 1778.
